Citation Nr: 9907997	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-45 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1960 to 
August 1962.

The instant appeal arose from a  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, which denied a claim for service connection 
for status post right laminectomy L4 disc, lumbar spondylosis 
with spondylitic radiculopathy S1 left.

The Board of Veterans' Appeals (Board) notes that the issue 
of service connection for coronary artery disease was also on 
appeal.  However, during his October 1997 personal hearing, 
the appellant and his representative expressed his desire to 
withdraw that issue on appeal.  The Board construes their 
statements as a withdrawal of that issue; therefore, it will 
not be addressed in this decision.  38 C.F.R. § 20.204 
(1998).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that he injured his low 
back in service at the same time he injured his foot and leg 
by stepping into a hole and that he has continued to have low 
back problems since that time; therefore, he believes service 
connection is warranted for a low back disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the appellant has not met 
his statutory burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a low back disorder is well 
grounded.


FINDINGS OF FACT

1.  The service medical records reveal one complaint of back 
pain which was assessed as bilateral lumbago and was treated 
with oil of wintergreen ointment.

2.  The post-service medical records show that beginning in 
1964 the veteran injured his back numerous times in 
intercurrent injuries and underwent back treatment, including 
a right L4 subtotal hemilaminectomy in 1977.

3.  There is no objective medical evidence of record which 
links the appellant's current low back problems to service.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1131, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Moreover, service 
medical records must show the claimed disability and there 
must be medical evidence that links a current disability with 
events in service or with a service-connected disability.  
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  "[I]n order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995)(citations omitted).  The Board finds that 
this requirement has not been satisfied for the veteran's 
claim for entitlement to service connection for a low back 
disorder.

The appellant's service medical records have been reviewed.  
Clinical evaluation of the spine during his November 1960 
enlistment examination was noted to be normal, and he denied 
wearing or ever having worn a brace or back support in his 
report of medical history.  The sole complaint of low back 
pain in service was noted in a March 1962 clinical record.  
He was assessed with bilateral lumbago and was prescribed oil 
of wintergreen ointment.  Clinical evaluation of the spine 
during his July 1962 enlistment examination was again noted 
to be normal, and he again denied wearing or ever having worn 
a brace or back support in his report of medical history.

The veteran testified during his October 1997 personal 
hearing that he injured his back in 1961 in service when he 
"sprained or pulled the ligaments in my right foot and I had 
problems with the ankle and leg and it pulled my back."  He 
asserted that since that time he had problems with his back 
"off and on."  The service medical records show that the 
veteran sprained his right ankle in May 1961 and received 
treatment for related complaints in December 1961; however, 
neither of the clinical records which refer to the right 
lower extremity note any complaint, treatment, or diagnosis 
referable to the back.

The veteran and his representative have suggested that 
perhaps the veteran's service medical records are incomplete.  
The Board notes that the National Personnel Records Center 
(NPRC) certified in March 1997 that the veteran's available 
service medical records were forwarded to the RO.  It was 
also suggested that perhaps some of the appellant's records 
were associated with another veteran's records since one of 
the other veteran's service medical records had somehow 
become associated with the appellant's file.  The Board notes 
that the NPRC performed a search for any of the appellant's 
service medical records in the other veteran's file which did 
not result in the development of any additional records of 
the appellant.  Given the development performed in this case, 
the Board deems that the appellant's service medical records 
are as complete as possible and no further development is 
required.  The Board further notes that there do not appear 
to be any significant breaks in dates in the available 
service medical records.  This fact supports the Board's 
conclusion that the veteran's service medical records are 
complete.

The Board notes that the post-service medical evidence is 
silent within one year of the appellant's separation from 
service.  This time frame is significant because, for certain 
chronic diseases, including arthritis, the law provides a 
presumption of service connection if the disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998).  However, there is no evidence that the 
veteran arthritis was manifested within one year of service.  
During his personal hearing, the veteran testified that he 
may have been treated by his family physician and another 
physician for back complaints within one year of service.  
However, the veteran acknowledged that his attempts to 
develop private medical records within that time period were 
unsuccessful as his family physician's records were shredded 
and as another physician also had disposed of his records 
from that time period before the veteran made his requests 
for the records.

A review of the remainder of the medical evidence of record, 
described below, reveals that the veteran had numerous 
intercurrent injuries of the back between late 1963 and the 
present.

The Board has reviewed a June 1964 written statement from a 
private chiropractor, Dr. W. Gray, which noted that the 
veteran had low back pain for "the past few months," and 
Dr. Gray assessed lumbosacral sprain.  The veteran was 
receiving regular treatment and was advised to avoid 
straining, twisting, and jostling his back in addition to 
becoming fatigued.  A July 1964 medical examination prepared 
by the U.S. Army Reserves indicated that the veteran had 
injured his back eight months previously when getting off a 
horse and that he had injured his back again six months later 
in a lifting injury.  An October 1964 orthopedic evaluation 
performed by the Reserves indicated that X-rays were negative 
except for slight narrowing at L5-S1.  A neurologic 
examination was entirely normal.

The examiner reported, "I think he might have mild chronic 
lumbar fasciitis or chronic muscular strain in the lumbar 
area which will probably completely clear in time."  The 
Board notes that where a chronic disease is shown in service 
or within the presumptive period service connection will be 
awarded for later manifestations of the same disease, 
"unless clearly attributable to intercurrent causes."  
38 C.F.R. § 3.303(b) (1998).  While the 1964 examiner noted 
the condition to be "chronic," the Board does not believe 
that this statement supports a finding that a chronic back 
condition was incurred in service as the statement was made 
over two years after the veteran was released from service 
and as he had two intercurrent injuries during that same 
period.  "For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
'Chronic.'"  Id.

The Board has reviewed numerous private medical records dated 
from 1966 to 1995.  These records show that the veteran had 
additional intercurrent back injuries over the years.  The 
veteran was hospitalized from January 31, 1977, to February 
10, 1977, for back complaints after "he injured his back at 
work" lifting a heavy package.  He underwent a lumbar 
myelography and an extruded L4 disc was subsequently removed.  
The veteran was hospitalized from March 24, 1983, to April 1, 
1983, for back complaints after "an acute injury while 
bending at work."

The private medical records show that the veteran had been 
receiving treatment off and on for his back since 1987.  In 
1987 a computer tomography (CT) scan and a lumbar myelography 
revealed diffuse degenerative changes and bilateral narrowing 
of the neural foramen of the L4-5 and on the left at L5-S1.  
Fusion surgery was recommended; however, the veteran did not 
want to undergo the procedure.  Therefore, he was treated 
symptomatically, in part with epidural blocks.  In 1990 the 
veteran was diagnosed with lumbar spondylosis with 
spondylitic radiculopathy.  

Private medical records show that the veteran's low back 
complaints were exacerbated by two motor vehicle accidents, 
one in June 1992 and another in February 1995.  His recent 
treatment for the back included the medications Soma and 
Lorcet.  A January 1998 statement from the Social Security 
Administration (SSA) reported that the veteran had been 
receiving SSA disability benefits since 1989 for his back 
disorder.  The date of SSA disability onset was found to be 
in January 1989.

In September 1996, the veteran underwent a VA examination.  
The veteran complained of low back pain and lower extremity 
pain which he attributed to his back problems.  The examiner 
noted that the veteran walked, moved in and out of a chair, 
and moved on and off the examining table without any pain, 
discomfort, or hesitancy.  Range of motion of the spine was 
essentially full with flexion to 90 degrees with complaints 
of pain.  The examiner diagnosed a history of lower back 
sprain with status post surgery in 1977 and continued pain.

There is nothing contained in the file, other than the 
appellant's contentions, which would tend to establish that a 
chronic low back disorder began in service.  As noted above, 
the service medical records show only one complaint of back 
pain.  There is also no medical evidence of record which 
would tend to support a medical linkage between his period of 
service and his current low back complaints.  The medical 
records attribute the veteran's complaints since service to 
intercurrent causes, namely on-the-job injuries, lifting 
injuries, and motor vehicle accidents.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding any medical causation of his 
claimed back disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that his a current low back 
disorder was incurred in service, his claim must be deemed 
not well grounded and therefore denied.  In this regard the 
Board notes that not only does the evidence not show a 
chronic low back disorder in service, but the medical 
evidence of record clearly shows intercurrent back injuries 
in late 1963, 1964, 1977, 1983, 1992, and 1995.

Whereas the Board has determined that the appellant's claim 
for service connection is not well grounded, VA has no 
further duty to assist the appellant in developing facts in 
support of that claim.  Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  The Board notes that numerous private 
medical records were associated with the claims folder, the 
VA developed service medical records, and a VA examination 
was performed in connection with this claim.  The veteran has 
not advised the VA of specific evidence which has not been 
developed which would serve to well ground his claim.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995). Here, the RO fulfilled its obligation 
under section 5103(a) in a November 1996 statement of the 
case which informed the appellant that the reason his claim 
had been denied was that service medical records were 
negative for a chronic back disorder.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it- must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).




ORDER

A claim for entitlement to service connection for a low back 
disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


